This is an action to dismiss after the appeal had been lodged in this court from, an action involving the issuing of certain bonds of the city of Guthrie. The appeal is taken by the adverse parties from an order validating the bonds issued by the city of Guthrie, and it is agreed by both parties to this proceeding that, subsequent to the issuance of these bonds and subsequent to the appeal in this case, the question of issuing bonds covering the same matter for the same purpose was submitted to the people of the city of Guthrie and that issue was carried overwhelmingly.
A response to the motion to dismiss has been filed herein in which they state that although the movant says the question has become moot and that the proper authorities of the city of Guthrie have canceled the old bonds, there is nothing in the record to show that the old bonds were canceled and states that they were perfectly willing that the appeal be dismissed if there is a certificate from the city clerk of the city of Guthrie to the effect that the old bonds have been canceled, but that if that certificate is not furnished they do not wish the appeal dismissed, but that it should be settled upon the merits. *Page 51 
It is agreed by both parties that the old bonds are canceled by the calling of the new election and the issuance of new bonds, and the only question that could possibly be settled by this appeal is whether or not the city authorities have actually and in fact canceled, by a physical operation, the old bonds issued prior to the second election. In order to dispose of the cause the case is dismissed, with directions to the city of Guthrie to cancel the bonds involved in the proceedings prior to the second election, provided nothing herein shall he construed as invalidating or interfering with any other bonds issued thereafter pursuant to any election held for the issuance of bonds. Upon such order the appeal is dismissed.